                     UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


GREGORY PAUL VIOLETTE,                     )
                                           )
                          PLAINTIFF        )
                                           )
V.                                         )       CIVIL NO. 2:19-CV-479
                                           )
TONI BAKER,     ET AL.,                    )
                                           )
                          DEFENDANTS       )


                             ORDER OF RECUSAL


      In accordance with the provisions of 28 U.S.C. § 455, I hereby disqualify

myself from proceedings in this matter.

      SO ORDERED.

      DATED THIS 21ST DAY OF OCTOBER, 2019


                                       /s/D. Brock Hornby
                                       D. BROCK HORNBY
                                       UNITED STATES DISTRICT JUDGE
